485 F.2d 1390
UNITED STATES of America, Plaintiff-Appellee,v.Roosevelt BELL, aka Jerry Wade, aka Jerry Love, aka Mr. T.Wilson, Defendant-Appellant.
No. 73-2740 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 15, 1973.

George W. Reese, George M. Leppert, New Orleans, La., for defendant-appellant.
Gerald J. Gallinghouse, U. S. Atty., Stephen A. Mayo, Asst. U. S. Atty., New Orleans, La., for plaintiff-appellee.
Before THORNBERRY, GOLDBERG and RONEY, Circuit Judges.
PER CURIAM:


1
A careful study of the briefs and a complete review of the record reveal no reversible error in the trial of this case and sufficient evidence to support the jury verdict.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I